Citation Nr: 0801320	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-44 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1974 and in the reserves from October 1979 to August 
1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In November 2005, to support his claim, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.

The Board subsequently remanded this case in January 2006 for 
further development.

The RO (actually, the Appeals Management Center (AMC)) 
completed the requested remand development, continued to deny 
the claim, and returned the case to the Board for further 
appellate consideration.


FINDING OF FACT

A VA psychologist that rather recently examined the veteran 
in April 2007, on remand, confirmed he has PTSD that is more 
likely than not a result of traumatic events he experienced 
during the Tet Offensive in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he experienced stressful or traumatic 
events during the Tet Offensive in Vietnam to account for his 
later diagnosis of PTSD.

Service connection for PTSD requires (i) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV), (ii) medical evidence establishing 
a link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

With respect to the first requirement, a VA psychologist 
rather recently diagnosed the veteran with PTSD at the 
conclusion of an April 2007 mental status evaluation.  This 
diagnosis is presumably in accordance with DSM-IV, both in 
terms of the adequacy and sufficiency of the stressors 
claimed.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  So 
the requirement of a DSM-IV diagnosis of PTSD is no longer in 
dispute.  See, too, Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992) (Service connection presupposes a current 
diagnosis of the claimed disability).

The veteran has submitted various statements, including in 
response to PTSD questionnaires, listing the following 
stressors as the cause of his PTSD:  (1) mortar and sniper 
attacks during the Tet Offensive, (2) being overrun by enemy 
troops while on guard duty during the Tet Offensive, and (3) 
seeing dead people during the Tet Offensive.  So all of his 
alleged stressors purportedly occurred during combat or, at 
the very least, in a combat environment.

The determinative issue, therefore, is whether there is 
objective confirmation of any of these claimed stressors.  
The evidence necessary to establish the occurrence of an in-
service stressor depends on whether the veteran "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If he can meet this standard through military 
citation or other appropriate evidence, and the claimed 
stressors are related to combat, VA must accept his lay 
testimony regarding the reported 


stressors as conclusive evidence of their actual occurrence, 
provided the testimony is credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
Moreover, no further development or corroborative evidence 
is necessary.  38 C.F.R. § 3.304(f)(1).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 does not show evidence of combat in 
service, such as a commendation or medal denoting this.  
See VAOPGCPREC 12-99 (October 18, 1999).  A service personnel 
record notes that he assisted in the Tet Counteroffensive, 
Vietnam Counteroffensive Phase II and III, Sanctuary 
Counteroffensive, and Consolidation I; however, it does not 
indicate he engaged in combat.  His DD Form 214 indicates his 
military occupational specialty (MOS) was administrative 
specialist and chemical operations specialist, which also is 
not prima fascia evidence of combat service.  Even accepting 
that his duties and responsibilities in Vietnam involved 
support of the Tet Counteroffensive, his mere presence in a 
combat zone is insufficient to show that he, himself, 
actually engaged in combat against enemy forces.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).

Because there is insufficient evidence to conclude the 
veteran engaged in combat against enemy forces in Vietnam, 
his testimony alone is insufficient proof of the events 
claimed.  38 C.F.R. § 3.304(f).  Instead, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

There also are no service medical records containing evidence 
of combat or a psychiatric disability - including a stress-
related mental illness (keeping in mind VA did not adopt the 
PTSD nomenclature until 1980 or thereabouts, long after the 
veteran returned from Vietnam).  But still, resolving all 
reasonable doubt in his favor, the Board finds that the 
testimony he gave during his videoconference hearing before 
the Board, the medical opinion from his April 2007 VA mental 
status examination on remand, his service personnel records, 
and Internet evidence, considered in the aggregate, provide 
sufficient evidence to grant his claim.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  

At the conclusion of the April 2007 VA mental status 
examination, following the Board's remand, the evaluating 
psychologist confirmed the veteran has PTSD.  But of equal or 
even greater significance, this examiner also indicated the 
veteran's PTSD "is more likely than not related to his 
experiences in Vietnam."  Generally speaking, credible 
supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In other words, whether an alleged incident 
in service actually occurred is a factual, not medical, 
determination.  So the Board is not required to blindly 
accept this April 2007 VA examiner's opinion to the effect 
that, merely because the veteran indicated that he had 
experienced mortar and sniper attacks, worked on guard duty 
when his base was allegedly overrun during the Tet Offensive, 
and saw dead bodies, this necessarily exposed him to the type 
of traumatic events he claims.

That said, in determining the probative value of this 
favorable opinion the Board must balance the Court's holding 
in Moreau against those in Pentecost and Suozzi. And with 
this in mind the Board must remember that corroboration does 
not require "that there be corroboration of every detail 
including [the veteran's] personal participation in the 
identifying process."  Suozzi, 10 Vet. App. at 311.  In both 
Pentecost and Suozzi, it was held that specific evidence that 
a veteran was actually with his unit at the time of an attack 
is not required to verify that attack as a PTSD stressor.  In 
Suozzi, 10 Vet. App. at 310-11, the Court determined that 
evidence that the veteran's company received heavy casualties 
during an attack consisting of copies of radio logs of that 
incident was sufficient to reopen his claim for service 
connection for PTSD, even without specific evidence of the 
veteran's presence with the company during that particular 
incident.  Also, Pentecost, 16 Vet. App. at 128-29 held that 
the Board had interpreted the corroboration requirement too 
narrowly by requiring the veteran to demonstrate his actual 
proximity to and participation in rocket and mortar attacks.  
The Court indicated in this respect that, although the 
veteran's unit records did not specifically show he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  Id.

The veteran indicated in June 2004 that, while attached to 
the 4th Infantry Division at Camp Enari, Pleiku, Vietnam, the 
camp was attacked as part of the Tet Offensive.  He also said 
they were mortared daily and infiltrated by the Viet Cong.  
While subsequently testifying during his November 2005 
videoconference hearing, he indicated that he was on guard 
duty at night during those attacks when they were overrun by 
the enemy.  But during his April 2007 VA compensation 
examination, he admitted that he was not in direct combat, 
but was nonetheless in a combat area, reiterating that he was 
in mortar attacks and saw dead bodies.  Moreover, 
the Internet evidence he submitted in support of his claim 
confirms he was on active duty with the 4th Infantry Division 
in Vietnam from 1967 to 1968 (so during the Tet Offensive), 
while stationed in Pleiku province at Camp Enari.  
In addition, his DD Form 214 and other service personnel 
records note he assisted with a number of operations 
concerning the Tet Offensive and subsequent operations during 
his tour in Vietnam.  

Based on the location of his unit, his service personnel 
records, and the Internet research corroborating his account 
that he was at Camp Enari in Pleiku province with the 4th 
Infantry Division during the Tet Offensive, it is just as 
likely as not the veteran experienced the incidents alleged.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating 
all reasonable doubt is resolved in the veteran's favor in 
establishing each required element of his claim).  Hence, 
although he admittedly did not directly participate in combat 
in Vietnam, he was similarly situated to the appellant in 
Pentecost who was in proximity to the attack and experienced 
stress or a traumatic event as a consequence.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).


With this in mind, there is legitimate reason to believe the 
veteran did indeed see mortar and sniper attacks as well as 
dead people during the Tet Offensive and subsequent 
operations, and as the VA examiner concluded, those events 
were particularly traumatic for the veteran.  That is to say, 
there has been at least some credible, independent 
corroboration of his claimed stressors.  It further deserves 
mentioning that, although the National Personal Records 
Center (NPRC) did not find any remarks regarding mortar or 
sniper attacks during the Tet Offensive, the Internet 
evidence mentioned shows there was significant Viet Cong 
military activity in Pleiku province at Camp Enari during the 
time at issue.  And therefore it is likely that the veteran's 
presence with his unit exposed him to a traumatic event in 
that capacity.  This is a reflection of his credibility 
(despite him, perhaps, over exaggerating his duties and 
responsibilities in Vietnam on prior occasions), which, in 
turn, means the April 2007 VA examiner was not relying on an 
unsubstantiated history for concluding the veteran has PTSD 
most likely the result of traumatic events that occurred 
during his tour in Vietnam.  See, e.g., 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (indicating 
the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran).  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

In short, especially when resolving all reasonable doubt in 
his favor, the record provides sufficient evidence to support 
the veteran's contention that he experienced a stressful or 
traumatic event during service - but especially while 
serving in Vietnam with his unit at Camp Enari during the Tet 
Offensive, to warrant granting service connection for PTSD.  
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The appeal is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


